 

EXHIBIT 10.26

 

EXECUTION COPY

 

 

 

 

 TWENTY- FIFTH SUPPLEMENTAL LEASE AGREEMENT

 

by and between

 

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY

 

 

and

 

FEDERAL EXPRESS CORPORATION

 

 

Dated as of April 1, 2005

 

 

AMENDING THE CONSOLIDATED AND RESTATED LEASE AGREEMENT DATED AS OF AUGUST 1,
1979 BETWEEN THE MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY AND FEDERAL EXPRESS
CORPORATION.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

 

 

1

 

Definitions

 

 

 

 

 

2

 

Granting Leasehold

 

 

 

 

 

3

 

Term; Delivery and Acceptance of Possession

 

 

 

 

 

4

 

Rental

 

 

 

 

 

5

 

Hazardous Substances/Waste

 

 

 

 

 

6

 

Lease Agreement Still in Effect; Provisions There of Applicable to this
Twenty-Fifth Supplemental Lease Agreement

 

 

 

 

 

7

 

Descriptive Headings

 

 

 

 

 

8

 

Effectiveness of this Twenty-Fifth Lease Agreement 

 

 

 

 

 

9

 

Execution of Counterparts

 

 

 

 

 

10

 

Summaries

 

 

 

 

 

 

 

Notary

 

 

 

 

 

 

 

Leased Parcel Summary

 

 

 

 

 

 

 

Rental Summary

 

 

--------------------------------------------------------------------------------


 

TWENTY-FIFTH SUPPLEMENTAL LEASE AGREEMENT

 

THIS TWENTY-FIFTH SUPPLEMENTAL LEASE AGREEMENT, made and entered into as of the
1st of April 2005, by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
(herein sometimes referred to as “Authority”), a public and governmental body
politic and corporate of the State of Tennessee, and FEDERAL EXPRESS CORPORATION
(herein sometimes referred to as “Tenant”), a corporation duly organized and
existing under the laws of the State of Delaware and qualified to do business in
the State of Tennessee.

 

W I T N E S S E T H:

 

WHEREAS, Authority and Tenant on October 3, 1979 entered into a Consolidated and
Restated Lease Agreement dated as of August 1, 1979; and

 

WHEREAS, Authority and Tenant between April 1, 1981 and May 1, 2003, have
entered into Twenty Four Supplemental Lease Agreements amending the 1979
Consolidated and Restated Lease Agreement; and

 

WHEREAS, the said Consolidated and Restated Lease Agreement dated as of August
1, 1979, together with the First through the Twenty-Fourth Supplemental Lease
Agreements, is herein referred to as the “Lease Agreement”; and

 

WHEREAS, Authority and Tenant have agreed to further supplement the Lease
Agreement so as to lease to Tenant certain additional land under this
Twenty-Fifth Supplemental Lease Agreement.

 

NOW THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the

 

3

--------------------------------------------------------------------------------


 

provisions and conditions hereinafter set forth, Authority and Tenant do hereby
covenant and agree, and each for itself does hereby covenant and agree, as
follows:

 

SECTION 1.  Definitions.  Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this
Twenty–Fifth Supplemental Lease Agreement which are defined in the Lease
Agreement, shall, for all purposes of this Twenty-Fifth Supplemental Lease
Agreement, have the respective meanings given to them in the Lease Agreement.

 

SECTION 2.  Granting of Leasehold.  In addition to the lease and demise to
Tenant of the land in the Lease Agreement, the Authority hereby leases and
demises to Tenant, and Tenant hereby takes and hires from Authority, subject to
the provisions and conditions set forth in the Lease Agreement and this
Twenty-Fifth Supplemental Lease Agreement, the additional land as follows:

 

•                  319,033 square feet or 7.324 acres to use for GSE/ramp
equipment storage and other aircraft support functions and for the construction
of a GSE repair and ramp support building.

 

•                  108,972 square feet or 2.502 acres for the construction of
two (2) wide-body aircraft gates.

 

SECTION 3.  Term; Delivery and Acceptance of Possession.  The term of this
Twenty-Fifth Supplemental Lease Agreement shall commence at 12:01 A.M. on April
1, 2005, for the land described in Exhibit “A” and shall expire at such time as
the Lease Agreement shall expire, to-wit:  August 31, 2012 or upon such earlier
termination, extension or otherwise as provided therein. Authority shall,
however, deliver to Tenant sole and exclusive possession of the land leased
hereby, as of the effective date of this Twenty-Fifth Supplemental Lease
Agreement for the purpose

 

4

--------------------------------------------------------------------------------


 

of constructing improvements required for Tenant’s intended use of the land
leased hereby, subject however, to Authority’s right-of-entry set forth in
Section 21 of the Lease Agreement.

 

SECTION 4.  Rental.  In addition and supplemental to the rentals required to be
paid to the Authority pursuant to Section 5 of the Lease Agreement (including
all prior Supplemental Lease Agreements), during the term of this Twenty-Fifth
Supplemental Lease Agreement, Tenant shall pay to the Authority in advance on
the first business day of each month $5,439.23 in equal rental installments
beginning date of beneficial occupancy or December 31, 2008, whichever occurs
first.

 

The rental rate for all parcels will increase subject to terms and conditions of
the consolidated and restated lease agreement dated August 1, 1979.

 

SECTION 5. Hazardous Substances/Waste.  Tenant agrees to take the above parcels
included in this Supplement in an “as is” condition as it relates to Hazardous
Substances/Waste material that may be located at the site.

 

Tenant, at its own expense, may arrange for a Phase I Environmental Survey on
the land described herein by a reputable environmental consultant to determine
the existence of “Hazardous Substances”, as such term is defined in this
Agreement.  In the event that “Hazardous Substances” are discovered during
excavation for construction on the property described in Exhibit “A”, and those
“Hazardous Substances” require special handling, removal or disposal
(“Remediation”), then Tenant shall immediately notify Authority.  The Tenant and
Authority will confer and jointly determine the method of handling, removing or
disposing of the “Hazardous Substances” within 14 days after Tenant provides the
Authority, in writing, its plan for Remediation.  The form of Remediation agreed
to by the parties must comply with “Environmental Laws”, as such term is defined
below.  In the event that Tenant and Authority are unable to agree on a method
for handling, removing or disposing of the “Hazardous Substances” due to
differing interpretations of the

 

5

--------------------------------------------------------------------------------


 

requirements for Remediation as set forth in the applicable “Environmental
Laws”, then the form of Remediation will be determined by the appropriate
federal, state or local agency with relevant regulatory and enforcement
jurisdiction over the subject site.  Authority will grant to Tenant a rent
credit equal to the reasonable documented costs paid by Tenant for the
Remediation of such “Hazardous Substances” associated with the property
described in Exhibit “A”.

 

The term “Hazardous Substances”, as used in this Twenty-Fifth Supplemental Lease
Agreement, shall mean any hazardous or toxic substances, materials or wastes,
including, but not limited to, those substances, materials, and wastes (i)
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR § 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302 and amendments thereto), (ii) designated as a
“Hazardous Substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§ 1251 et seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. § 1317), (iii) defined as a “Hazardous Waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et
seq. (42 U.S.C. § 6903), or (iv) defined as “Hazardous Substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, (42 U.S.C.§ 9601, et seq. 42 U.S.C. § 9601), or any other
substances, (including, without limitation, asbestos and raw materials which
include hazardous constituents), the general, discharge or removal of which or
the use of which is restricted, prohibited or penalized by any “Environmental
Law”, which term shall mean any Federal, State or local law, regulation, or
ordinance relating to pollution or protection of the environment.

 

SECTION 6.  Lease Agreement Still in Effect; Provisions Therefore Applicable to
this Supplemental Lease Agreement.  All of the terms, provisions, conditions,
covenants and agreements of the Lease Agreement, as supplemented, shall continue
in full force and effect as

 

6

--------------------------------------------------------------------------------


 

supplemented hereby, and shall be applicable to each of the provisions of this
Twenty-Fifth Supplemental Lease Agreement during the term hereof with the same
force and effect as though the provisions hereof were set forth in the Lease
Agreement.

 

SECTION 7.  Descriptive Headings.  The descriptive headings of the sections of
this Twenty-Fifth Supplemental Lease Agreement are inserted for convenience of
reference only and do not constitute a part of this Twenty-Fifth Supplemental
Lease Agreement and shall not affect  meaning, construction, interpretation or
effect of this Twenty-Fifth Supplemental Lease Agreement.

 

SECTION 8.  Effectiveness of this Supplemental Lease Agreement.  This
Twenty-Fifth Supplemental Lease Agreement shall become effective at 12:01 a.m.
on April 1, 2005.

 

SECTION 9.  Execution of Counterparts. This Twenty-Fifth Supplemental Lease
Agreement may be simultaneously executed in several counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.

 

SECTION 10.  Summaries.  For the convenience of both parties a Leased Parcel
Summary and a Rental Summary are attached to this Lease Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY AND FEDERAL
EXPRESS CORPORATION have caused this Twenty-Fifth  Supplemental Lease Agreement
to be duly executed in their respective behalfs, as of the day and year first
above written.

 

 

WITNESS:

 

MEMPHIS-SHELBY COUNTY AIRPORT

 

 

AUTHORITY

 

 

 

/s/ SCOTT A. BROCKMAN

 

 

BY:

/s/ LARRY D. COX

 

 

 

 

 

 

 

 

TITLE:

Executive VP, Finance and Administration

 

TITLE: President

 

 

 

Approved as to Form and Legality:

 

 

 

 

 

 

 

 

/s/ R. GRATTAN BROWN, JR.

 

 

R. Grattan Brown, Jr., Attorney

 

 

 

 

 

 

 

 

WITNESS:

 

FEDERAL EXPRESS CORPORATION

 

 

A Delaware Corporation

 

 

 

/s/ MARILYN JONES

 

 

BY:

/s/ WILEY JOHNSON, JR.

 

 

 

 

TITLE: Project Coordinator

 

TITLE:

Managing Director, Real Estate and
Airport Development

 

8

--------------------------------------------------------------------------------


 

(STATE OF TENNESSEE)

(COUNTY OF SHELBY)

 

On this 27th day of May, 2005 before me appeared Larry Cox, to me personally
known, who, being by me duly sworn (or affirmed), did say that he is the
President of the Memphis-Shelby County Airport Authority, the within named
Lessor, and that he as such President, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the Authority by himself as such President.

 

MY COMMISSION EXPIRES

 

April 16, 2008

/s/ ANGELA M. WASHINGTON

 

 

Notary Public

 

 

 

(seal)

 

 

 

(STATE OF TENNESSEE)

(COUNTY OF SHELBY)

 

On this 16th day of May, 2005 before me appeared Wiley Johnson, Jr., to me
personally known, who, being by me duly sworn (or affirmed), did say that he is
a Managing Director, Real Estate, of Federal Express Corporation, the within
named Lessee, and that he as such Managing Director, Real Estate, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the Corporation by himself as such Managing
Director, Real Estate.

 

MY COMMISSION EXPIRES

 

 

 

September 19, 2007

/s/ MARILYN JONES

 

 

Notary Public

 

 

 

(seal)

 

 

9

--------------------------------------------------------------------------------


 

FEDERAL EXPRESS LEASED PARCELS SUMMARY

 

PARCEL

 

 

 

 

 

 

 

EFFECTIVE

 

LEASE

 

ACRES

 

SQUARE FEET

 

AGREEMENT

 

DATE

 

 

 

 

 

 

 

 

 

 

 

BASE-LEASE

 

Revised 9

 

128.469

 

 

 

Consolidated & Restated

 

08/01/79

 

 

 

 

 

 

 

 

 

 

 

10

 

1.612

 

70,200

 

Consolidated & Restated

 

08/01/79

 

 

 

 

 

 

 

 

 

 

 

11

 

1.044

 

45,359

 

Consolidated & Restated

 

08/01/79

 

 

 

 

 

 

 

 

 

 

 

PREVIOUS SUPPLEMENTS

 

 

 

 

 

 

 

 

 

 

 

12

 

2.707

 

117,915

 

First Supplemental

 

04/01/81

 

 

 

 

 

 

 

 

 

 

 

13

 

6.860

 

298,830

 

Second Supplemental

 

01/01/82

 

 

 

 

 

 

 

 

 

 

 

14

 

14.586

 

635,377

 

Fourth Supplemental

 

07/01/83

 

 

 

 

 

 

 

 

 

 

 

15

 

12.689

 

552,723

 

Fourth Supplemental

 

07/01/83

 

 

 

 

 

 

 

 

 

 

 

Rev 16

 

18.281 (19.685

)

796,312

 

Fifth Supplemental

 

02/01/84

 

 

 

 

 

 

 

 

 

 

 

Rev 17

 

119.616 (124.992

)

5,210,477

 

Sixth Supplemental

 

04/01/84

 

 

 

 

 

 

 

 

 

 

 

18

 

2.717

 

118,353

 

Sixth Supplemental

 

04/01/84

 

 

 

 

 

 

 

 

 

 

 

19

 

41.606

 

1,812,352

 

Seventh Supplemental

 

06/01/84

 

 

 

 

 

 

 

 

 

 

 

25

 

0.435

 

18,933

 

Eighth Supplemental

 

07/01/88

 

 

 

 

 

 

 

 

 

 

 

20

 

11.275

 

491,127

 

Ninth Supplemental

 

06/01/89

 

 

 

 

 

 

 

 

 

 

 

27

 

11.192

 

487,512

 

Tenth Supplemental

 

10/01/91

 

 

 

 

 

 

 

 

 

 

 

27 A (West)

 

4.058

 

176,777

 

Eleventh Supplemental

 

07/01/94

 

 

 

 

 

 

 

 

 

 

 

27 B (West)

 

5.706

 

248,533

 

Eleventh Supplemental

 

07/01/94

 

 

 

 

 

 

 

 

 

 

 

Southwest Ramp

 

2.350

 

102,366

 

Eleventh Supplemental

 

07/01/94

 

 

10

--------------------------------------------------------------------------------


 

PARCEL

 

 

 

 

 

 

 

EFFECTIVE

 

LEASE

 

ACRES

 

SQUARE FEET

 

AGREEMENT

 

DATE

 

 

 

 

 

 

 

 

 

 

 

32 (removed)

 

22.972

 

1,000,681

 

Twelfth Supplemental

 

07/01/93

 

 

 

 

 

 

 

 

 

 

 

33

 

8.998

 

391,942

 

Thirteenth Supplemental

 

06/01/95

 

 

 

 

 

 

 

 

 

 

 

36

 

3.050

 

132,837

 

Thirteenth Supplemental

 

06/01/95

 

 

 

 

 

 

 

 

 

 

 

Hangar 8 (removed)

 

 

 

36,946.33

 

Thirteenth Supplemental

 

06/01/95

 

 

 

 

 

 

 

 

 

 

 

34

 

9.951

 

433,461

 

Fourteenth Supplemental

 

01/01/96

 

 

 

 

 

 

 

 

 

 

 

21

 

19.134

 

833,476

 

Fifteenth Supplemental

 

01/01/97

 

 

 

 

 

 

 

 

 

 

 

22A (North)

 

3.214

 

140,000

 

Sixteenth Supplemental

 

04/01/97

 

 

 

 

 

 

 

 

 

 

 

37

 

2.692

 

117,283

 

Seventeenth Supplemental

 

05/01/97

 

 

 

 

 

 

 

 

 

 

 

38

 

2.523

 

109,921

 

Eighteenth Supplemental

 

07/01/97

 

 

 

 

 

 

 

 

 

 

 

39

 

8.366

 

364,430

 

Eighteenth Supplemental

 

07/01/97

 

 

 

 

 

 

 

 

 

 

 

West Ramp Expansion

 

19.917

 

867,583

 

Nineteenth Expansion

 

09/01/98

 

 

 

 

 

 

 

 

 

 

 

Centerline November

 

13.206

 

575,253.36

 

Twentieth Supplemental

 

12/01/00

 

 

 

 

 

 

 

 

 

 

 

Taxilane 700

 

4.706

 

204,975

 

Twenty-First Supplemental

 

05/15/00

 

 

 

 

 

 

 

 

 

 

 

Taxilane 700 Extension

 

3.052

 

132,951

 

Twenty-Second Supplemental

 

03/15/01

 

 

 

 

 

 

 

 

 

 

 

West Ramp Aircraft/GSE Expansion

 

8.408

 

366,242

 

Twenty-Second Supplemental

 

03/15/01

 

 

 

 

 

 

 

 

 

 

 

23 (Graber)

 

6.0023

 

261,460.18

 

Twenty-Third Supplemental

 

03/01/02

 

 

 

 

 

 

 

 

 

 

 

12/02 West Ramp

 

19.66

 

856,529

 

 

 

12/01/02

 

 

 

 

 

 

 

 

 

 

 

A380 Ramp

 

43.6181

 

1,900,006

 

 

 

12/31/06

 

 

 

 

 

 

 

 

 

 

 

West Ramp Expansion (A)

 

4.089

 

178,097

 

Twenty-Fourth Supplement

 

05/01/03

 

 

 

 

 

 

 

 

 

 

 

THIS SUPPLEMENT

 

GSE Ramp equipment storage

 

7.324

 

319,033

 

Twenty-Fifth Supplement

 

04/01/05

 

 

 

 

 

 

 

 

 

 

 

Construction of aircraft gates

 

2.502

 

108,972

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

OPTIONS

 

22B (South)

 

3.310

 

144,200

 

Option, Expires 5/31/04

 

29

 

3.85

 

167,706

 

Option, Month/Month

 

 

 

 

 

 

 

 

 

 

ASSIGNMENTS

 

24

 

9.964

 

434,030

 

Southwide Assignment

 

 

 

 

 

 

 

Expires 5/14/2013

 

 

 

 

 

 

 

Invoice FEC

 

 

 

 

 

 

 

Next Increase 5/15/03

 

 

 

 

 

 

 

 

 

26

 

9.532

 

415,213

 

BICO Assignment,

 

 

 

 

 

 

 

Expires 7/31/2021

 

 

 

 

 

 

 

Invoice FEC

 

 

 

 

 

 

 

Next Increase 8/01/2011

 

 

 

 

 

 

 

 

 

28

 

10.68

 

465,221

 

Equitable Life Assignment

 

 

 

 

 

 

 

Expires 5/14/2013

 

 

 

 

 

 

 

Invoice FEC

 

 

 

 

 

 

 

Next Increase 5/15/03

 

 

RENTAL - FEDERAL EXPRESS

 

Category
Of Space

 

Number of
Square Feet

 

Annual
Rental Rate
Per Sq. Ft.

 

Annual Rental

 

Parcel 23 (Graber)

 

261,460.18

 

0.0823

 

$

21,518.17

 

Bldg. T-376

 

1,240.00

 

1.9072

 

$

2,364.93

 

Unimproved Ground

 

9,475,459.36

 

0.1525

 

$

1,445,007.55

 

Improved Apron

 

2,395,802.00

 

0.1906

 

$

456,639.86

 

Hangar Property

 

72,092.67

 

1.4113

 

$

101,744.39

 

Hangar Office

 

28,000.00

 

2.2889

 

$

64,089.20

 

International Park

 

9,694,700.00

 

0.2672

 

$

2,590,423.84

 

Former IRS Facility

 

2,255,137.24

 

—

 

$

1,200,000.00

 

 

 

24,183,891.45

 

6.3

 

$

5,881,787.94

 

 

BREAKDOWN OF SPACE

 

 

 

 

 

Sq. Ft.

 

Sq. Ft.

 

Graber

 

Parcel 23

 

261,460.18

 

 

 

 

 

 

 

 

 

261,460.18

 

Bldg. T-376

 

Parcel 4

 

1,240

 

 

 

 

 

 

 

 

 

1,240

 

Unimproved Ground

 

Parcel 1

 

130,900

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

Parcel 2

 

50,000

 

 

 

 

 

Parcel 3

 

192,400

 

 

 

 

 

Parcel 4

 

32,540

 

 

 

 

 

Parcel 6

 

89,700

 

 

 

 

 

Parcel 9

 

1,167,337

 

 

 

 

 

Parcel 19

 

1,812,362

 

 

 

 

 

Parcel 20

 

491,127

 

 

 

 

 

Parcel 27A

 

176,777

 

 

 

 

 

Parcel 27B

 

248,533

 

 

 

 

 

Southwest Ramp

 

102,366

 

 

 

 

 

Parcel 33

 

391,942

 

 

 

 

 

Parcel 36

 

132,837

 

 

 

 

 

Parcel 34

 

433,461

 

 

 

 

 

Parcel 37

 

117,283

 

 

 

 

 

Parcel 38

 

109,921

 

 

 

 

 

Parcel 39

 

364,430

 

 

 

 

 

West Ramp Expansion

 

867,588

 

 

 

 

 

Centerline November

 

575,253.36

 

 

 

 

 

Taxilane 700

 

204,975

 

 

 

 

 

Taxilane 700 Extension

 

132,951

 

 

 

 

 

West Ramp Aircraft/GSE Expansion

 

366,242

 

 

 

 

 

12/02 West Ramp Expansion

 

856,529

 

 

 

 

 

MEM A380 Ramp

 

319,033

 

 

 

 

 

Lease Parcel

 

108,972

 

 

 

 

 

 

 

 

 

9,475,459.36

 

 

 

 

 

 

 

 

 

Improved Apron

 

Parcel 1

 

850,250

 

 

 

 

 

Parcel 2

 

226,900

 

 

 

 

 

Parcel 7

 

577,540

 

 

 

 

 

Parcel 9

 

253,600

 

 

 

 

 

Parcel 27

 

487,512

 

 

 

 

 

 

 

 

 

2,395,802.00

 

 

 

 

 

 

Sq. Ft.

 

Sq. Ft.

 

 

 

 

 

 

 

 

 

Hangar Property

 

Parcel 1

 

44,336

 

 

 

 

 

Parcel 2

 

27,756.67

 

 

 

 

 

 

 

 

 

72,092.67

 

 

 

 

 

 

 

 

 

Hangar Office

 

Parcel 1

 

22,400

 

 

 

 

 

Parcel 2

 

5,600

 

 

 

 

 

 

 

 

 

28,000.00

 

 

 

 

 

 

 

 

 

International Park

 

Parcel 5

 

24,000

 

 

 

 

 

Parcel 8

 

247,254

 

 

 

 

 

Parcel 9

 

1,586,172

 

 

 

 

 

Parcel 10

 

70,200

 

 

 

 

 

Parcel 11

 

45,359

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

 

Parcel 12

 

117,915

 

 

 

 

 

Parcel 13

 

298,830

 

 

 

 

 

Parcel 14

 

556,334

 

 

 

 

 

Parcel 15

 

552,723

 

 

 

 

 

Parcel 16

 

796,312

 

 

 

 

 

Parcel 17

 

4,288,839

 

 

 

 

 

Parcel 18

 

118,353

 

 

 

 

 

Parcel 25

 

18,933

 

 

 

 

 

Parcel 21

 

833,476

 

 

 

 

 

Parcel 22A

 

140,000

 

 

 

 

 

 

 

 

 

9,694,700.00

 

 

 

 

 

 

 

 

 

Former IRS Facility

 

 

 

2,255,137.24

 

 

 

 

 

 

 

 

 

2,255,137.24

 

 

Areas added DBO

 

Square feet

 

DBO

 

 

 

 

 

 

 

 

 

 

 

West Ramp Expansion (A)

 

178,097

 

12/31/03

 

 

 

A380 Ramp

 

1,900,006

 

12/31/06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,078,103

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

 

 

26,261,994.45

 

 

14

--------------------------------------------------------------------------------


 

Exhibit “A”

 

MEM A380 RAMP

ADDITIONAL TO PARCEL A380 RAMP LEASE AREA

 

Being a 7.32 acre parcel of land contained entirely within the Memphis-Shelby
County Airport Authority (MSCAA) property located in the City of Memphis, Shelby
County, State of Tennessee.  Said parcel is located on the north side of
Winchester Road, east side of the Fed-Ex lease area known as Parcel A380 Ramp,
south of AOC Road, and west of the MSCAA Maintenance Facility and being more
particularly described by metes and bounds as follows:

 

Beginning at the southeast corner of the Parcel A380 Ramp area described in the
“Twenty-Third Supplemental Lease Agreement” by and between MSCAA and the Federal
Express Corporation dated as of March 1, 2002, said point being on the existing
north right-of-way (R.O.W.) of Winchester Road (99 feed wide); thence along the
east line of said existing lease area North 02° 54’36” East, 965.44 feet to a
point; thence continuing along said east line North 44° 04’43” West, 232.92 feet
to a point, said point being the intersection of said east line with the
proposed south edge of AOC Road; thence along said AOC Road south edge South 82°
39’19” East, 190.62 feet to a point; thence continuing along with AOC Road south
edge South 89° 01’31” East, 162.34 feet to a point of tangent-curve; thence
continuing along said AOC Road south edge along a curve to the left having a
radius of 986.00 feet and an arc length of 208.75 feet (chord = North 84° 54’34”
East, 208.36 feet) to a point, said point being the northeast corner of this
proposed lease area; thence South 04° 20’49” West, 237.72 feet to a point;
thence South 49° 14’57” West, 234.28 feet to a point; thence South 40° 36’14”
East, 70.25 feet to a point; thence South 04° 00’42” West, 57.07 feet to a
point; thence South 45° 51’09” West, 39.87 feet to a point, thence South 04°
04’09” West, 155.08 feet to a point; thence North 85° 54’53” West, 108.32 feet
to a point; thence South 04° 05’07” West, 292.49 feet to a point on the north
right-of-way of Winchester Road; thence along the said north R.O.W. North 85°
48’20” West, 295.48 feet of the POINT OF BEGINNING.

 

Said parcel of land and containing by 319,033 square feet or 7.324 acres, more
or less.

 

15

--------------------------------------------------------------------------------


 

[Survey]

 

16

--------------------------------------------------------------------------------


 

Lease Parcel

 

Being a parcel of land contained entirely within the Memphis/Shelby County
Airport Authority property located in the City of Memphis, Shelby County, State
of Tennessee being more particularly described by metes and bounds as follows:

 

Commencing at the centerline intersection of Taxiway Zulu and Taxiway Charlie,
thence along the centerline of said Taxiway Charlie, North 01 degrees 56 minutes
39 seconds East, a distance of 2,217.48 feet to a point; thence departing from
said centerline, along a line perpendicular to said centerline, North 88 degrees
03 minutes 21 seconds West, a distance of 160.00 feet to the POINT OF BEGINNING;
thence North 88 degrees 03 minutes 21 seconds West, a distance of 93.25’ to a
point; thence South 01 degree 56 minutes 39 seconds West, a distance of 54.49’
to a point; thence North 88 degrees 03 minutes 21 seconds West, a distance of
266.00’ to a point; thence South 01 degree 56 minutes 39 seconds West, a
distance of 75.00’ to a point, thence North 88 degrees 03 minutes 21 seconds
West, a distance of 65.13’ to a point; thence North 01 degree 56 minutes 39
seconds East, a distance of 19.36’ to a point; thence 88 degrees 03 minutes 21
seconds West, a distance of 20.00’ to a point; thence North 01 degree 56 minutes
39 seconds East, a distance of 40.00’ to a point; thence North 88 degrees 03
minutes 21 seconds West, a distance of 20.00’ to a point; thence North 01 degree
56 minutes 39 seconds East, a distance of 140.00 to a point; thence North 88
degrees 03 minutes 21 seconds West, a distance of 20.00’ to a point; thence
North 01 degree 56 minutes 39 seconds East, a distance of 103.21’ to a point;
thence South 88 degrees 03 minutes 21 seconds East, a distance of 484.38’ to a
point; thence along a line 160 feet west of and parallel with said centerline of
Taxiway Charlie, South 01 degree 56 minutes 39 seconds West, a distance of
173.08 to the POINT OF BEGINNING.

 

The above described Lease Parcel contains 108,972 square feet, or 2.502 Acres,
more or less.

 

17

--------------------------------------------------------------------------------